per curiam:
Mediante opinión per curiam de 6 de octubre de 1995, suspendimos temporalmente del ejercicio de la profesión a Antonio Ríos Acosta por éste haber desaten-dido, sin causa justificada, varias órdenes que habíamos emitido en relación con una queja presentada contra él por el Sr. Luis Rosa Rosario; relativa la misma a la falta de inscripción en el Registro de la Propiedad de unas escritu-ras por él otorgadas como notario público. In re Ríos Acosta I, 139 D.P.R. 117 (1995).
Notificado Antonio Ríos Acosta de la suspensión decre-tada, compareció ante este Tribunal —esta vez, natural-mente, con suma rapidez— mediante Moción en cumpli-miento de orden y auxilio del Tribunal. En la misma, y luego de pedir excusas por su incumplimiento con las órde-nes del Tribunal, nos informa que ha verificado el hecho de que las escrituras en controversia efectivamente fueron inscritas en el Registro de la Propiedad correspondiente y que dicha institución mal informó sobre ello tanto al que-rellante Rosa Rosario como a él mismo, habiendo actuado ambos equivocadamente a base del error cometido por el Registro de la Propiedad. Solicita Ríos Acosta, por último, que lo reinstalemos al ejercicio de la abogacía y notaría.
De entrada —e independientemente del hecho de que la queja, debido a un error del Registro de la Propiedad, fi-nalmente resultara inmeritoria— procede que se señale *360que la suspensión decretada fue correcta y procedente en derecho. Como se expresó el 6 de octubre de 1995, la misma se debió a la intolerable dejadez, y falta de cumpli-miento, de parte de Ríos Acosta con respecto a las órdenes que emitió este Tribunal. Dicha suspensión pudo haber sido fácilmente evitada por Ríos Acosta de éste haber cum-plido con las referidas órdenes, incumplimiento que no tiene nada que ver con los méritos de la queja contra él radicada.
Consideramos, sin embargo, que, dados los hechos par-ticulares del presente caso, resulta sanción suficiente, para dicho incumplimiento, el término aproximado de un (1) mes de suspensión. En consecuencia, se reinstala a Antonio Ríos Acosta al ejercicio de la abogacía,(1) efectiva la reinsta-lación el 13 de noviembre de 1995. Se apercibe al Ledo. Antonio Ríos Acosta contra futuras inobservancias de las órdenes de este Tribunal.

Se dictará la correspondiente sentencia, la cual deberá ser notificada por la vía ordinaria, por la vía telefónica y personalmente por la Oficina del Alguacil General de este Tribunal.


 En cuanto al ejercicio de la notaría, habiéndose decretado la incautación de su obra notarial y la entrega de la misma al Director de la Oficina de Inspección de Notarías para la correspondiente investigación e informe a este Tribunal, se pospone la reinstalación a dicha práctica notarial hasta tanto se reciba el informe requerido y así lo disponga el Tribunal.